DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Summary
This is the second Office Action based on Application 15/972,741 and is in response to Applicant Arguments/Remarks filed 06/24/2021.  
Claims 1-7, 9-17, and 19-24 are previously pending, of those claims, claims 1-7, 9-10, and 23-24 have been canceled, and claim 11 has been amended.  All amendments have been entered.  Claims 11-17, and 19-22 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-17 and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1).
BOHNSTEDT teaches a lead/sulphuric acid storage battery (abstract).  Included is a microporous separator which includes an un-crosslinked natural or synthetic rubber (abstract).  In one example the microporous separator impregnated with a rubber latex (column 4 lines 43-45).  Specifically the separator for the lead/sulphuric acid batteries comprise a separator sheet of a microporous plastic and wherein uncrosslinked natural or synthetic rubber is incorporated into the separator sheet (claim 11).  In one example the web comprises glass-fibers, polyester fibers and are impregnated until saturation with an aqueous solution comprising at least one of a natural rubber latex (column 5 lines 28-38).  Between 17 and 22 wt% of the solution constituents were absorbed by the fiber web (column 5 lines 37-38).  This impregnation until saturation of the aqueous solution, and the absorption by the fiber webs of BOHNSTEDT is taken to be analogous to the claimed uniformly blending with the uncured rubber.   
BOHNSTEDT teaches the separator is made of a microporous plastic.  However, BOHNSTEDT does not explicitly teach that the microporous plastic is made of polyolefin, pvc, phenol-formaldehyde resins, or a cross-linked rubber.  
MILLER teaches a separator for a lead acid battery that includes a porous membrane (abstract).  The separator includes a porous membrane that is made of a synthetic materials such as polyolefins, PVC, and rubber (paragraph 0032).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to substitute the microporous plastic for the separator of BOHNSTEDT for the microporous polyolefin material of the separator as taught by MILLER, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, as both BOHNSTEDT and MILLER teaches separators for lead acid batteries, and BOHNSTEDT teaches that the microporous separator is made of a plastic material, and then MILLER teaches such known plastics.  
BOHNSTEDT teaches a lead sulphuric acid storage battery (abstract).  BOHNSTEDT does not explicitly teach the electrolyte with the claimed contaminants.  
WERTZ teaches a lead acid battery (abstract).  The battery comprises a separator, and an electrolyte, and a coating of metal or metal oxide coating a surface of a battery component, the surface contacts the electrolyte of the battery (claim 1).  The metal includes titanium and copper (claim 4).  The amount of the metal or metal oxide is present in an amount sufficient to provide a target metal ion concentration in the electrolyte (claim 5).  The battery component may be at least the separator (claims 7 and 46).  The metal ions are used as a means for shifting the voltage at which hydrogen is produced at the negative electrode (paragraph 0058).  The presence of a metal ion in the electrolyte and deposition of it onto the negative electrode produces a shift in negative electrode behavior (paragraph 0107).  The higher the voltage at which 
Therefore at the time of the invention one having ordinary skill in the art would have been motivated to include the coating of metal or metal oxide on the surface of the separator of BOHNSTEDT and MILLER as taught by WERTZ in order to have the beneficial effect of shifting the voltage at which hydrogen is produced in order to have the effect of allowing the battery to recharge more efficiently.  
With respect to claim 12.  BOHNSTEDT further teaches the separators can be impregnated with a rubber latex (column 4 lines 42-45).  Further in one embodiment the rubber may be a rubber latex (column 4 lines 54-55 and column 5 lines 35-38).  
With respect to claim 13-14.  BOHNSTEDT teaches in one example a web containing glass fibers and polyester fibers, silica, and carboxyl group-containing polystyrene is impregnated with an aqueous solution including 18 wt% natural rubber latex (column 5 lines 27-38).  Between 17 and 22 wt% relative to the web are absorbed by the fiber web (column 5 lines 35-40).  Therefore the amount of the rubber latex is 3.06 to 3.96 wt% based on the weight of the membrane.  
With respect to claims 15-17.  BOHNSTEDT does not explicitly teach a first set of ribs on a first surface and a second set of ribs on a second surface, and where the first set of ribs are in a machine direction relative to the membrane.  
MILLER teaches a separator for a lead acid battery which includes a porous membrane having a positive electrode face and a negative electrode face (paragraphs 0066-0067).  There is included a plurality of longitudinally extending ribs on the positive electrode face (paragraph 0068) and a plurality of substantially transversely extending 
At the time of the invention one having ordinary skill in the art would have been motivated form the ribs in the transverse direction facing the negative electrode and the longitudinal direction on the positive electrode as taught by MILLER for the lead acid battery of BOHNSTEDT as MILLER teaches that such a structure has the beneficial result of providing improved bending stiffness (paragraph 0086).  
With respect to claim 19.  MILLER teaches that the porous separator is made of a polyolefin such as polyethylene and polypropylene (paragraph 0032).  In one example it is silica and UHMPE (paragraph 0032).  
With respect to claim 20.  BOHSTEDT teaches the membrane may include silica (column 4 lines 50-51).  Then MILLER teaches in one example the separator includes silica and UHMPE (paragraph 0032). 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOHNSTEDT (US 5,221,587) in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1) as applied to claim 11 above, and further in view of PEKALA (US 2006/0127661 A1).
Claim 21 is dependent upon claim 11, which is rejected above under 35 U.S.C. 103 in view of BOHNSTED, MILLER, and WERTZ.  BOHNSTEDT does not explicitly teach the battery is a flooded lead acid battery.  
PEKALA teaches an oxidation resistant microporous polyolefin web (abstract).  An UHMWPE was combined with silica (paragraph 0032).  The melt was passed into a calendar (paragraph 0032).  The formed separator had ribs (paragraph 0033). The ribs are formed in the machine direction, (Table 1 which recites that the machine direction is defined as the parallel direction to the separator ribs). PEKALA teaches the web is used in a type of lead acid battery, which is the flooded cell battery (paragraphs 0005-0006).  
Therefore at the time of the invention, one having ordinary skill in the art would have made the lead acid battery of BOHSTEDT be a flooded type battery, as this is a combination of known prior art elements in order to achieve predictable results.  

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over BOHNSTEDT (US 5,221,587) in view of in view of MILLER (US 2011/0091761 A1) and WERTZ (US 2013/0071723 A1) as applied to claim 11 above, and further in view of PEKALA (US 2006/0127661 A1) and FIEDLER (US 3,496,019).
Claim 22 is dependent upon claim 11 which is rejected above under 35 U.S.C. 103 in view of BOHNSTEDT, MILLER, and WERTZ.  BOHNSTEDT does not explicitly teach the battery is a flooded lead acid battery.  PEKALA further teaches a second type of lead acid battery, which is the flooded cell battery (paragraphs 0005-0006).  
Therefore at the time of the invention, one having ordinary skill in the art would have made the lead acid battery of BOHSTEDT be a flooded type battery, as this is a combination of known prior art elements in order to achieve predictable results.  
However, neither BOHNSTEDT nor PEKALA explicitly teaches that the lead acid battery is a dry charge flooded lead acid battery.  
FIEDLER teaches a battery that may be a conventional dry-charged lead acid battery (column 2 lines 11-15).  Incorporated in the lead acid battery is magnesium metl that is relatively free of manganese impurities (column 1 lines 65-72).  When sulfuric acid electrolyte is poured or injected into the battery, an exothermic chemical reaction takes place between the magnesium and the sulfuric acid (column 2 lines 67-72).  This reaction evolves heat which raises the temperature of the lead acid battery, whereby the capacity of the freshly activated battery is increased (column 3 lines 1-6).  The magnesium metal is relatively free of manganese impurity (column 4 lines 10-12).  The magnaous ions may cause deterioration of the separator material, by being electrochemically oxidized which will cause oxidative degeneration of the separator material (column 4 lines 9-16).  For this reason the amount of manganese is 0.01% or less (column 4 lines 18-20).  
At the time of the invention one having ordinary skill in the art would have been motivated to use the dry charged lead acid battery of FIEDER for the battery of BOHNSTEDT and WERTZ, as FIEDLER teaches that such types of batteries are conventionally known in the art, and their application therefore would have been predictable at the time of the invention (see FIEDLER column 2 lines 12-16).  

Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered but they are not persuasive.
On pages 5-6 of Applicant Arguments/Remarks Applicant argues against the 35 U.S.C. 103 rejection of claims 11-17 and 19-20 in view of BOHNSTEDT, MILLER, and .  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In addition there is no claim limitation with respect to reducing separator oxidation from chromium, manganese, titanium or copper contaminants.  Therefore these arguments are not persuasive as they relate to unclaimed subject matter.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722